Title: From Benjamin Franklin to Deborah Franklin, 19 November 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Nov. 19. 1772
I had no Line from you per last Packet, but hope to receive Letters of yours per Capt. All when he arrives. Thanks to God I am at present in very good Health and Spirits; which however I must not flatter myself will continue much longer, as the Course of Nature usually brings on with Age many Infirmities. As this Ship goes in a hazardous Season, I do not send Miss Haydock’s Silk by her, especially as being for Summer Wear it will be in time by the Spring Ships. Nor do I write now any other Letters but one to Mr. Foxcroft. My Love to Mr. Bache, Sally and the Boy. Ever yours I am affectionately
B Franklin
